Citation Nr: 0019626	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  95-04 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether clear and unmistakable error (CUE) was shown in a 
rating action dated in August 1946.

(The issue of entitlement to payment or reimbursement for a 
portion of medical expenses incurred in connection with 
unauthorized treatment at a private hospital from September 
16, 1995, to September 27, 1995, will be addressed in a 
separate Board decision.)



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied a claim for clear and unmistakable error 
in an August 28, 1946 rating decision.

This claim was previously before the Board in August 1999, at 
which time it was remanded in order to afford a hearing for 
the veteran.  A video-conference hearing before a member of 
the Board was held in January 2000.  

In the Board's 1999 remand, it was observed that the 
veteran's representative, in a July 22, 1999, statement, 
seemed to have raised a claim for clear and unmistakable 
error as regards the convalescent rating assigned in an 
August 28, 1946, rating decision.  It was also noted that 
this issue had not been developed by the RO, and it was 
referred to the RO for appropriate action.  No action was 
subsequently taken as to this matter.  Therefore, this matter 
is again referred to the RO for appropriate action regard 
this matter.

Also pointed out in the Board's 1999 remand was the fact that 
letters from the veteran's representative, dated July 9, 
1999, and July 12, 1999, indicated that there was some 
question regarding the status of the veteran's service-
connected atrial fibrillation.  In a December 1994 rating 
decision, the RO granted service connection for this 
disability secondary to the service-connected 
thrombophlebitis of the right leg, and assigned a 10 percent 
disability evaluation.  No appeal is pending at the Board as 
pertains to this issue; however, the July 12, 1999, 
correspondence from the veteran's representative indicated 
that "the veteran does wish to pursue the issue."  The Board 
stated that the veteran or his representative should contact 
the RO and clarify whether he wished to initiate a claim for 
an increased rating for this disability.  No further action 
on the part of the veteran or his representative has been 
taken as to this matter.  

This claim was formerly under the jurisdiction of the RO in 
Newark, New Jersey and is now under the jurisdiction of the 
RO in St. Petersburg, Florida.  


FINDING OF FACT

The August 1946 rating decision, as revised in November 1947, 
was consistent with the law and evidence then of record.


CONCLUSION OF LAW

The August 1946 rating decision, as revised, does not contain 
clear and unmistakable error.  38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that an August 1946 rating action 
contained clear and unmistakable error. 

Factual Background

The veteran filed his original claim for entitlement to 
service connection for residuals of a shrapnel wound of the 
right leg in February 1946.  

The service medical records showed that in January 1945, the 
veteran sustained a compound comminuted fracture of the right 
femur as well as severe perforating wounds of the thighs as a 
result of shell fragment wounds, for which the veteran 
underwent debridement of the wounds and ligation of the right 
profunda artery.  During the January 1945 ligation, a 4-inch 
long anterior thigh incision was made through to the femur 
but no bleeding was found; a posterior incision was made, the 
thigh was opened to the femur, and the profunda artery was 
found severed.

X-ray films of the right thigh taken in February 1945 
revealed an extensively comminuted fracture involving the 
proximal shaft of the right femur.  There were many loose 
fragments of the bone noted, but the general alignment was 
fairly well maintained.  A lateral view showed that the 
proximal end of the main distal fragment was displaced 
posteriorly and there was a rather marked amount of posterior 
angulation present.  There was no evidence of osteo-myelitis.  
A slight change in the position of the fragments was shown in 
X-ray films taken later in February 1945.  X-ray films taken 
in March 1945 revealed an increase in the amount of 
callusing.

A medical board evaluation conducted in April 1945 revealed 
diagnoses of a perforating wound of both thighs, severe, 
incurred in January 1945 and a compound comminuted, complete 
fracture of the right proximal third of the femur.  It was 
recommended that the veteran be transferred for further 
hospitalization and treatment.   

X-ray films of the right femur dated in September 1945 
revealed that union was solid and that the bones had 
considerably recalcified since July 1945.  It was noted that 
slight lateral bowing persisted.

A final hospitalization summary dated in October 1945 stated 
that the veteran had been wounded in January 1945 at which 
time he sustained perforating wounds of both thighs and a 
compound, comminuted fracture of the right femur.  It was 
noted that debridement was carried out the following day and 
that secondary closure of the wound with Kirschner wire for 
skeletal traction was accomplished in February 1945.  It was 
noted that he was in skeletal traction for 8 weeks until 
April 1945, following which he was placed in a hip spica.  
The cast was removed on May 21, 1945.  X-ray films taken 
thereafter showed that the fracture was tight and confirmed 
that there were many loose sequestra.  On May 24, 1945, an 
extensive sequestrectomy was carried out.  It was noted that 
there was a 1 1/4 inch shortening of the right leg as compared 
to the left.  The veteran underwent further recovery in July 
and August 1945.  It was recommended that in approximately 
November 1945, the veteran should be separated from service.  

A certificate of disability for discharge was issued in 
January 1946.  The certificate identified the veteran's 
disabilities as deformity of the right lower extremity 
secondary to a compound comminuted complete fracture of the 
right femur, proximal 1/3, secondary to a severe penetrating 
wound of the right thigh.  The point of entrance was 
identified as the right lateral aspect of the upper 1/3 of 
the thigh traversing the soft tissues and femur, incurred in 
action when the veteran was struck by an enemy shell 
fragment.  It was reported that the disability was manifested 
by 1 1/4 inch shortening of the right lower extremity, pain in 
the fracture site following standing, walking and attempts at 
running for more than short periods and inability to flex the 
knee at greater than 90 degrees.  

By rating action of February 1946, the RO granted entitlement 
to service connection for a perforating wound of both thighs, 
with compound comminuted fracture, complete femur, limited 
flexion of the right knee and 1 1/4 inch shortening of the 
right lower extremity, for which a 50 percent evaluation was 
assigned effective from February 2, 1946. 

A VA examination was conducted in August 1946 at which time 
the veteran complained that he couldn't use his right leg.  
The examiner indicated that there was a 7 inch scar of the 
antero-lateral aspect of the right thigh which was the point 
of entry of a through and through gunshot wound.  The scar 
was described as linear and non-adherent.  It was noted that 
at the point of exit there was a large 5 x 3 inch oval, 
irregular, very puckered scar of the right thigh in the 
medio-posterior, with much loss of tissue and slightly 
depressed and adherent.  A 3 inch scar of the left buttock 
was also identified.  It was noted that there was much 
deformity with badly united fragments of the upper portion of 
the thigh.  A 2 inch shortening of the right lower extremity 
as compared to the left was reported.  It was noted that the 
right ankle and right knee were slightly swollen.  His 
station was abnormal, with the pelvis tilted downward on the 
right; he limped badly and squatted only half-way down.  
Right knee flexion was to 120 degrees; extension was normal.  
There was no limitation of motion of the ankle and no other 
abnormality of the right hip, knee or ankle.

X-ray films of the right thigh taken in August 1946 revealed 
an old healed extensively comminuted fracture at the juncture 
of the proximal and middle third of the right femur with a 
bone transplant apparently applied along the posterior 
surface, with good union and alignment.  There was 
considerable marginal irregularity and spurring with 
periosteal new bone formation present.  There was no evidence 
of any metallic foreign bodies or of active osteo-myelitis.  
X-ray films of the right knee and ankle showed minimal osteo-
arthritic spurring along the posterior margin of the right 
patella.  There was also some irregularity of the anterior 
articular margin of the tibia in the right ankle and medial 
malleolus, which had the appearance of early hypertrophic 
osteo-arthritis.  

In an August 1946 rating action, following consideration of 
the results of the August 1946 examination, the RO rerated 
the veteran's disabilities, post-convalescence.  A 50 percent 
convalescence evaluation had been assigned for all of the 
veteran's disabilities from April 1, 1946 to August 8, 1946.  
Thereafter, the RO granted assigned a 40 percent evaluation 
from August 9, 1946 for muscle injuries to groups XIII, VIV, 
and XV, right thigh, with healed femuw fracture, 2 inch 
shortening of the right leg, residuals of a gunshot wound.  
The RO also assigned a 20 percent evaluation from August 9, 
1946 for a muscle injury to group XVII, the left buttock, a 
10 percent evaluation for osteoarthritis of the right knee 
from August 9, 1946; and a 10 percent evaluation for osteo-
arthritis of the right ankle, from August 9, 1946.  

A November 1947 rating decision found clear and unmistakable 
error in the August 28, 1946, rating decision and corrective 
action was taken.  In pertinent part, the RO observed that 
the shortening of the leg had been improperly lumped in with 
several other disabilities, and accordingly a separate 10 
percent evaluation was granted for 1 1/4 inch shortening of the 
right leg, effective from August 9, 1946.  The RO also 
indicated that a separate 20 percent evaluation was warranted 
for osteomyelitis of the right thigh effective from August 9, 
1946.  

During a RO hearing conducted in September 1993, the issue of 
whether clear and unmistakable error was shown in the August 
1946 rating action was discussed.  The veteran's 
representative argued that two or more severe muscle injuries 
affecting the motion of a single joint, could be combined to 
receive not more than the rating for ankylosis of the joint 
at an intermediate angle.  

By rating action of February 1994, the RO determined that 
clear and unmistakable error had not been shown.  The RO 
reasoned that the evidence did not reflect severe muscle 
damage of both the anterior and posterior aspect of the 
thigh.  The RO also determined that a through and through 
wound had not been demonstrated.  

A private medical statement dated in March 1994 was submitted 
for the record in conjunction with the doctor's evaluation of 
the veteran.  The doctor opined that the gunshot wound of the 
right thigh which the veteran sustained in 1945 was through 
and through.  He explained that the gun shot came through the 
anterior thigh and femur and that shrapnel ripped through the 
quadriceps muscle, through the femur and into the posterior 
thigh.  He indicated that after coming out of the posterior 
thigh, the bullet came into the left gluteus maximus causing 
serious and severe injury to a major muscle group affecting 
the left hip, large joint.  The doctor concluded that the 
veteran sustained a through and through injury to the right 
leg, severely injuring 2 large muscle groups.  The doctor 
also stated that the veteran had an injury to the left 
buttocks, severely injuring the left muscle group.  He 
explained that the gluteus maximus muscle controls the left 
hip, large joint and that the anterior and posterior thigh 
muscles control the knee, large joint.  

The veteran presented testimony at a video-conference hearing 
held before a member of the Board in January 2000.  The 
veteran testified that he was wounded in the right thigh, 
knee and ankle by shrapnel in November 1944, and stated that 
the shrapnel went through his leg.  The veteran testified 
that he had bone fragments in the leg.  He stated that he 
received hospital care for about a year and that thereafter 
he was on crutches.  He stated that the actual bone loss of 
the leg was 3 1/2 inches and that due to the extent of the loss 
shortening of the leg occurred.  

Pertinent Law and Regulations

Finality/CUE

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
an application for review on appeal; otherwise, that decision 
becomes final.  Previous determinations which are final and 
binding will be accepted as correct in the absence of CUE.  
Where the evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.105(a), 20.1103 (1999).

In Russell v. Principi, 3 Vet. App. 310, 313-314 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on that test. "...CUE is a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error....If a claimant- appellant 
wishes to reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  It 
must be remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger."  See 
also Damrel v. Brown, 6 Vet. App. 242, 245-46 (1994).  
Moreover, there is a presumption of validity to otherwise 
final decisions, and, in the face of a claim of error, the 
presumption is even stronger [Citations omitted].

Law and Regulations in Effect in 1946

In rating injuries of the musculoskeletal system, the 1945 VA 
rating schedule provided that attention be given to the 
deeper structures injured, bones, joints and nerves.  A 
compound comminuted fracture with muscle damage from the 
missile, establishes severe muscle injury, and there may be 
additional disability from malunion of the bone, ankylosis, 
etc.  The location of foreign bodies may establish the extent 
of penetration and consequent damage.  It may not be too 
readily assumed that only one muscle, or groups of muscle is 
damaged.  A through and through injury, with muscle damage is 
always at least a moderate injury for each group of muscles 
damaged.     

The factors establishing a slight disability of the muscles 
include:

Type of injury: Simple wound of muscle without debridement or 
infection.

History and complaint: Service department record of wound of 
slight severity or relatively brief treatment and return to 
duty.  Healing with good functional results.  No consistent 
complaint of cardinal symptoms of muscle disability or 
painful residuals.

Objective findings:  Minimum scar; slight, if any, evidence 
of fascial defect, atrophy or impaired tonus.  No significant 
impairment of function and no metallic fragments.

The factors establishing a moderate disability of the muscles 
include:

Type of injury:  Through and through or deep penetrating 
wound of relatively short track from a single bullet, small 
shell or shrapnel fragment are to be considered at least as 
of moderate degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection.

History and complaint:  Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds, particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by the injured muscles.

Objective findings: Entrance and (if present) exit scars, 
linear or relatively small, and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus and of definite weakness or 
fatigue in comparative tests. 

The factors establishing a moderately severe disability of 
muscles include:

Type of injury:  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, and intermuscular 
cicatrization.

History and complaint:  Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of an inability to keep up to production standards is 
to be considered, if present.

Objective findings:  Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

The factors establishing a severe disability of muscles 
include:

Type of injury:  Through and through or deep penetrating 
wound due to high velocity missile or large or multiple low-
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, and intermuscular binding and cicatrization.

History and complaint:  As under moderately severe, in 
aggravated form.  

Objective findings:  Extensive  ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in the wound 
area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements show positive 
evidence of severe impairment of function.  In electrical 
tests, reaction of degeneration is not present but a 
diminished excitability to Faradism compared with the sound 
side may be present.  Visible or measured atrophy may or may 
not be present.  Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  Adhesion of scar to 
one of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone without true 
skin covering, in an area where bone is normally protected by 
muscle, indicates the severe type.  Atrophy of muscle groups 
not included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.16 (1945).

Under Diagnostic Code 5313 (1945), governing the evaluation 
of Group XIII, the posterior thigh group and hamstring 
complex of 2-joint muscles, a severe disability warrants a 40 
percent evaluation; a moderately-severe disability warrants a 
30 percent evaluation, a moderate disability warrants a 10 
percent evaluation, and a slight disability warrants a 
noncompensable evaluation.   

Under Diagnostic Code 5314 (1945), governing the evaluation 
of Group XIV, the anterior thigh group, a severe disability 
warrants a 40 percent evaluation; a moderately-severe 
disability warrants a 30 percent evaluation, a moderate 
disability warrants a 10 percent evaluation, and a slight 
disability warrants a noncompensable evaluation.   

Under Diagnostic Code 5315 (1945), governing the evaluation 
of Group XV, the mesial thigh group, a severe disability 
warrants a 30 percent evaluation; a moderately-severe 
disability warrants a 20 percent evaluation, a moderate 
disability warrants a 10 percent evaluation, and a slight 
disability warrants a noncompensable evaluation.   

Under Diagnostic Code 5275 (1945), shortening of the bones of 
the lower extremity 1 1/4 to 2 inches, warrants a 10 percent 
evaluation; if 2 to 2 1/2 inches, a 20 percent evaluation is 
warranted.  A note provides that this rating is not to be 
combined with other ratings for fracture or faulty union in 
the same extremity.  

Under the 1945 rating schedule, the principles of combined 
rating specified that muscle injuries in the same anatomical 
region such as the pelvic girdle and thigh, will not be 
combined, but instead, the rating for the major group 
affected will be elevated from moderate to moderately severe, 
or from moderately severe to severe, according to the 
severity of the aggregate impairment of function of the 
extremity.  

The regulations also provided that two or more severe muscles 
injuries affecting the motion (particularly strength of 
motion) about a single joint may be combined but not in 
combination receive more than the rating for ankylosis of 
that joint at an "intermediate" angle, except that with 
severe injuries involving the shoulder girdle and arm or 
pelvic girdle and thigh muscles, the rating may amount to 
unfavorable ankylosis, or in cases of extreme pelvic girdle 
and thigh disability, equivalent to flail joint.  Schedule 
for Rating Disabilities, 1945 Edition, Secion 16.  

Under Diagnostic Code 5250 (1945) ankylosis of the hip, when 
intermediate warrants a 70 percent evaluation.  When 
unfavorable, a 90 percent evaluation is warranted.  

Under Diagnostic Code 5254 (1945), flail joint of the hip 
warrants an 80 percent evaluation. 

Analysis

The Board now turns to the matter of alleged CUE in the 
August 1946 rating action.  As discussed above, a finding of 
CUE is a mechanism of overcoming the finality of a prior VA 
decision.  See 38 C.F.R. § 3.105.  The Board notes that in 
its rating decision of November 1947 the RO revised the 
August 1946 decision based on CUE.  The revisions of the 
August 1946 decision effectuated by that November 1947 
decision are considered to be a part of the August 1946 
decision; because this issue was argued and developed as CUE 
in the August 1946 decision, the Board with proceed on that 
basis.  

The veteran and his representative have raised several 
arguments in conjunction with the contention that the August 
1946 rating action contained clear and unmistakable error. 

It is contended that the muscle injuries should be separately 
evaluated under Diagnostic Codes 5313, 5314, and 5315.  It is 
also maintained that the principles of combined rating 
governing two or more severe muscle injuries affecting motion 
warranted the grant of a higher evaluation in August 1946.  

With respect to the contention that the muscle injuries 
should be separately evaluated under Diagnostic Codes 5313, 
5314, and 5315, the Board points out that the 1945 
regulations addressed such a situation under the principles 
of combined ratings.  Therein it was specified that muscle 
injuries in the same anatomical region such as the pelvic 
girdle and thigh, will not be combined, but instead, the 
rating for the major group affected will be elevated from 
moderate to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate impairment 
of function of the extremity.  An evaluation for severe 
impairment for the three muscle groups was assigned in the 
August 1946 rating action.  The applicable regulations do not 
mandate that separate evaluations must be assigned for each 
individual muscle group, and in fact provide that the 
aggregate impairment of function of the extremity be 
evaluated as a whole.  Accordingly, clear and unmistakable 
error is not found in this regard, inasmuch as the RO 
followed the regulations governing the assignment of a 
disability evaluation for muscle injuries in the same 
anatomical region.  

It is also maintained that the principles of combined rating 
governing two or more severe muscle injuries affecting motion 
warranted the grant of a higher evaluation in August 1946.  
In this instance, even were the Board to consider the 
disability of two of the three affected muscle groups, (XIII, 
XIV, XV), severe, clear and unmistakable error would not have 
been shown by a failure of the RO to combine two or more 
separate evaluations to a higher than severe level.  The 
regulations specify that two or more severe muscles injuries 
affecting the motion about a single joint may be combined.  
The language used in the regulations does not compel the RO 
to combine evaluations to the level provided for ankylosis; 
rather, the regulations provided that the combined rating may 
not be nore than that for ankylosis, or in certain cases, 
flail joint.  This applies even in a case in which two or 
more severe muscle injuries are present.  Accordingly, even 
assuming (without concluding) that two severe muscle injuries 
were shown at the time of the August 1946 rating action, the 
failure of the RO to combine the evaluations for such 
disabilities to the higher rating for ankylosis does not 
constitute clear and unmistakable error.  

At the time of the August 1946 rating, disability associated 
with limitation of knee and ankle motion was separately rated 
under arthritis of the knee and arthritis of the ankle, each 
rated 10 percent disabling.  The evidence showed substantial 
deformity of the femur such that the upper thigh bulged 
forward and laterally and the pelvis tilted downward; 
however, there was no indication of severe limitation of 
motion of the hip itself, and no other hip abnormality was 
found.  The RO rated the aggregate muscle disability at the 
maximum, severe rating provided under Diagnostic Codes 5313 
and 5314.  The maximum rating under coded 5315 was only 30 
percent.  The RO's determination that the evidence of 
disability did not warrant a rating commensurate with 
ankylosis of the hip or flail joint was not an unreasonable 
exercise of rating judgment and did not constitute CUE.  

With respect to the veteran's contention that his wound was 
through and through, the Board points out that this fact was 
reported upon VA examination conducted in August 1946, the 
examination considered by the RO in its decision.  Whether or 
not the initial wound was through and through, or the scars 
reported to show a through and through injury were those 
resulting from the January 1945 surgical procedure is 
immaterial to the rating assigned in 1946 because, as the 
veteran's right thigh muscle injury was evaluated as severe 
in the August 1946 rating action, this fact would not provide 
a basis for a higher evaluation.  

The veteran has also placed reliance on a March 1994 medical 
statement provided by Dr. T., in support of his claim of 
clear and unmistakable error.  However, the statement of Dr. 
T., although informative, is not pertinent to a review of 
clear and unmistakable error in an August 1946 rating action.  
In order to determine whether the August 1946 rating decision 
contained clear and unmistakable error, a review of the law 
and evidence which was before the rating board "at that time" 
must be undertaken.  38 C.F.R. § 3.104(a) (1999).  In other 
words, the Board cannot apply the benefit of hindsight to its 
evaluation of the RO rating board's actions in 1946 in 
determining whether clear and unmistakable error existed.  
Any argument based on evidence which was added to the record 
after the rating decision in question necessarily fails for 
that reason.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) [quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)].

The veteran has also contended that his leg shortening should 
have been rated as 20 percent disabling rather than 10 
percent disabling.  Again the Board notes that this revision 
to the August 1946 rating was effectuated by the November 
1947 rating which found error in the RO's failure to assign a 
separate rating for leg shortening in the 1946 rating action.  
The Board will consider the separate rating for leg 
shortening as part of the 1946 rating decision at issue here.  
Service medical records showed a 1 1/4 inch shortening of the 
right leg, and the 1946 VA examination reflected a 2 inch 
shortening of the leg.  The RO apparently determined that the 
shortening shown more nearly reflected shortening of 1 1/4 to 2 
inches warranting a 10 percent rating rather than the 2 to 2 
1/2 inch shortening required for a 20 percent rating under 
Diagnostic Code 5275.  Because the record at that time did 
not show any shortening in excess of 2 inches, the Board 
finds no CUE in the RO's assignment of a 10 percent rating 
for the right leg shortening.

Although not contended, the Board has also considered whether 
or not a higher rating should have been assigned for 
impairment of the femur under Diagnostic Code 5255 which 
provided ratings of 60 percent for fracture of the surgical 
neck with false joint and of 60 and 80 percent for fracture 
of the shaft with nonunion, without loose motion and with 
loose motion, respectively.  However, the record did not show 
a fracture of the surgical neck of the femur, and on X-ray 
study in August 1946 union of the femur fracture was 
described as good, and, therefore, nonunion was not 
demonstrated.  Therefore, there was no CUE in the failure to 
assign a higher evaluation for fracture of the femur under 
Diagnostic Code 5255 in 1946.  Nor was there error in not 
separately rating the femur fracture under this code because 
the fracture itself, the comminuted compound fracture, was 
considered in rating the muscle injury as provided by the 
rating schedule in 1945.  Thus, a separate rating would be 
pyramiding which must be avoided.  Schedule for Rating 
Disabilities, 1945 Edition, Sec. 14.

In summary, the primary argument does not appear to be that 
the correct facts were not before the adjudicators.  Rather, 
in effect, disagreement has been expressed as to how the 
facts were weighed or evaluated.  However, such disagreement 
in and of itself does not constitute a valid claim of clear 
and unmistakable error.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  Therefore, although the veteran 
disagrees with the conclusion reached by the RO in the August 
1946 rating action, it is clearly established that an 
asserted failure to evaluate and interpret the evidence 
correctly is not clear and unmistakable error.  See Eddy v. 
Brown, 9 Vet. App. 52 (1996).  

In short, the record does not reflect that either the correct 
facts as they were known in August 1946 were not before the 
RO, or that the statutory or regulatory provisions extant at 
the time were incorrectly applied.  Accordingly, the Board 
has determined that CUE error was not shown in the August 
1946 rating action.  


ORDER

The August 1946 VA rating decision did not contain clear and 
unmistakable error.  The appeal is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

